DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 as preliminarily amended are currently pending and subject to a restriction requirement.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Note that PCT Rule 13.2 and 37 CFR 1.475 only refer to the “prior art,” and makes no recitation of the number of references that might be used to identify the 

Claims 9 and 11-17 are product-by-process claims. The patentability of product-by-process claims depends only on the structure of the claimed composition or any structural differences imparted to the final product by method steps in a product-by-process claim. See M.P.E.P. § 2113. In the instant case and absent evidence to the contrary, a prima facie case exists that the nanocone structure comprising chlorine-doped polypyrrole grafted/conjugated to biotinylated EpCAM antibody claimed in the product-by-process claims is substantially or completely identical to a nanocone structure comprising chlorine-doped polypyrrole grafted/conjugated to biotinylated EpCAM antibody made by other methods. For the purposes of restriction, claims 9 and 11-17 are read as composition of matter claims for the statutory class of invention. See M.P.E.P. § 2106.

Group I, claims 1-8, drawn to methods of producing a nanocone structure comprising chlorine-doped polypyrrole grafted/conjugated to biotinylated EpCAM antibody.

Group II, claim 10, drawn to a method of capturing cancerous/tumor cells utilizing the composition of claim 9

Group III, claims 9 and 11-17, drawn to a nanocone structure comprising chlorine-doped polypyrrole grafted/conjugated to biotinylated EpCAM antibody.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 9, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the combination of Wang et al. (WO 2014/036951; Reference N, with an appended machine translation), Zhou et al. (Materials Science and Engineering C (2015), 48, 172-178; Reference U), and Nickels et al. (J Biomed Mater Res Part A (2013), 101A, 1464-1471; Reference V). 
Wang teaches a fractal structure composite comprising biotinylated EpCAM antibody conjugated to a polypyrrole surface (Example 1 of the machine translation at p5). Wang does not teach any chlorine-doped polypyrrole and does not teach any nanocone structure. Zhou teaches that nanocones are one of three typical polypyrrole nanoarchitechtures (Abstract and Fig. 1), and that mammalian cells can be cultured on functionalized nanocone polypyrrole (Fig. 5 and paragraph starting “MC3T3 cells grown…”), and so it would have been obvious before the invention was filed to formulate Wang’s polypyrrole structure as a nanocone as taught by Zhou to further culture mammalian cells. Nickels teaches that chlorine-doped polypyrrole (PPyCl) is a well-tolerated biomaterial (1st paragraph of the Introduction) and is capable of culturing mammalian cells (Fig. 4), and so It would have been obvious before the 
For the reasons given above, the claims lack unity of invention a posteriori and so necessitates the restriction of Groups I-III.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653